FILED
                             NOT FOR PUBLICATION                             JUL 12 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MACIO L. LINDSEY, Jr.,                           No. 08-55806

               Plaintiff - Appellant,            D.C. No. 2:06-cv-01172-VAP-AN

  v.
                                                 MEMORANDUM *
J. FITTER, MD; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Central District of California
                    Virginia A. Phillips, District Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Macio L. Lindsey, Jr., a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging medical

deliberate indifference in violation of the Eighth Amendment. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo, Jett v. Penner, 439 F.3d

1091, 1096 (9th Cir. 2006), and we vacate and remand.

      The district court concluded that Lindsey failed to raise a triable issue as to

whether defendant’s nearly 20-month delay in providing physical therapy for his

fractured femur constituted deliberate indifference. Viewing the evidence in the

light most favorable to Lindsey, a reasonable jury could conclude that defendants’

inaction caused Lindsey to suffer a constitutional injury. See Jett, 439 F.3d at 1097

(failure to respond to a prisoner’s medical need, including a denial or delay in

medical treatment, may constitute deliberate indifference). We therefore vacate the

district court’s summary judgment.

      Because Lindsey did not request a continuance to conduct additional

discovery in his opposition to summary judgment, his argument concerning

whether he was given a reasonable opportunity to conduct discovery by the district

court is unpersuasive.

      Lindsey has waived any challenge to the district court’s order dismissing his

state law claims, denying his Rule 60(b) motion, and denying his request for

appointment of counsel. See Collins v. City of San Diego, 841 F.2d 337, 339 (9th

Cir. 1988) (“It is well established in this Circuit that claims which are not




                                           2                                    08-55806
addressed in the appellant’s brief are deemed abandoned”).

      Lindsey’s remaining contentions are unpersuasive.

      Accordingly, we vacate the judgment and remand to the district court for

further proceedings.

      Each party shall bear its own costs on appeal

      VACATED and REMANDED.




                                         3                                  08-55806